UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4760



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MELVIN EUGENE GIBBS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.   David A. Faber, Chief District Judge.
(CR-03-400-PJM)


Submitted:   May 31, 2006                  Decided:    June 14, 2006


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Eugene Gibbs, Appellant Pro Se. James M. Trusty, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Melvin Eugene Gibbs pled guilty to one count of mailing

threatening communications, in violation of 18 U.S.C.A. § 876 (West

Supp. 2005).     Gibbs is an attorney and is proceeding pro se on

appeal.   On appeal, Gibbs raises claims of whether it was proper

for the district court to recuse all District of Maryland judges

and appoint a Southern District of West Virginia judge; whether the

district court erred in ordering a competency hearing to determine

if Gibbs was competent to stand trial and serve as his own counsel;

whether the delay caused by the competency examination and hearing

resulted in a violation of the Speedy Trial Act; whether it was

error for the Government to use case files relating to Gibbs’ other

cases; whether Gibbs was forced to plead guilty by requiring a

competency hearing, denying him medical care in detention, and due

to unspecified risks to the lives of himself and his family based

on Gibbs’ prosecution of a civil case; whether the indictment

sufficiently    charged   specific   intent   to   mail   a   threatening

communication; whether the prosecution for mailing a threatening

communication violated Gibbs’ First Amendment rights; whether the

district court erred in denying Gibbs bail; and whether ineffective

assistance of counsel caused Gibbs to plead guilty.

              We have reviewed Gibbs’ brief on appeal, the appendix

submitted by Gibbs, the Government’s letter in reply to Gibbs’

brief, and the record, which included transcripts of the relevant


                                 - 2 -
proceedings.     After a careful review of the claims asserted by

Gibbs   on   appeal   and   the   record    before   us,   we   affirm   Gibbs’

judgment.    We grant Gibbs’ motion to file a reply brief, but deny

all his pending motions for expedited treatment and to stay his

conviction.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 3 -